Opinion by
Walker, J.
It appeared that the merchandise was described on the invoice as “25 casks” of beer and the value of the casks was shown as $13.75. It developed that the beer was contained in the aforementioned iron drums, that the exporter had made an error, and that the cost should have been $137.50. At the hearing the import manager of the customs brokers who made entry for the importer testified that there was no information at the time of entry other than that appearing on the invoice and that the statement of the cost of the containers on the invoice was taken as correct and entry made at that figure. These statements received support from the examiner who passed the merchandise, and the customs agent who was in charge of the investigation of the facts. On the record presented the court found that entry of the merchandise at a less value than that found upon final appraisement was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts. Petition was therefore granted.